Investors Capital Holdings, Ltd. Report on form 10-Q Quarter Ended December 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 Commission File Number: 333-43664 INVESTORS CAPITAL HOLDINGS, LTD. (Exact name of registrant as specified in its charter) DELAWARE 04-3284631 (State or other jurisdiction of Identification No.) incorporation or organization) (I.R.S. Employer 230 Broadway E. Lynnfield, Massachusetts01940 (Address of principal executive offices) (781) 593-8565 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Investors Capital Holdings, Ltd. Report on form 10-Q Quarter Ended December 31, 2011 There were 6,655,123 shares outstanding of the issuer’s common stock, par value $.01 per share, as of February 7, 2012. Table of Contents PART I FINANCIAL STATEMENTS ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 4. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 6. EXHIBITS SIGNATURES Investors Capital Holdings, Ltd. Report on form 10-Q Quarter Ended December 31, 2011 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) December 31, 2011 March 31, 2011 Assets Current Assets Cash and cash equivalents $ $ Deposit with clearing organization, restricted Accounts receivable Note receivable -(current) Loans receivable from registered representatives (current), net of allowance Prepaid income taxes Securities owned at fair value Investments Prepaid expenses Property and equipment, net Long Term Investments Loans receivable from registered representatives Note receivable Investments 0 Non-qualified deferred compensation investment Cash surrender value life insurance policies Other Assets Deferred tax asset, net Capitalized software, net Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Commissions payable Notes payable Unearned revenues Securities sold, not yet purchased, at fair value 0 Long-Term Liabilities Non-qualified deferred compensation plan Total liabilities Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,661,669 issued and 6,657,784 outstanding at December 31, 2011; 6,618,259 issued and 6,614,374 outstanding at March 31, 2011 Additional paid-in capital Accumulated deficit ) ) Less: Treasury stock, 3,885 shares at cost ) ) Accumulated other comprehensive income 0 Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. Report on form 10-Q Quarter Ended December 31, 2011 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED DECEMBER 31, 2(UNAUDITED) Revenue: Commissions $ $ Advisory fees Other fee income Other revenue Total revenue Expenses: Commissions and advisory fees Compensation and benefits Regulatory, legal and professional services Brokerage, clearing and exchange fees Technology and communications Marketing and promotion Occupancy and equipment Other administrative Interest Total operating expenses Operating (loss) income ) Provision (benefit) for income taxes ) ) Net Income $ $ Basic net income per share $ $ Diluted net income per share $ $ Shares used in basicper share calculations Shares used in diluted per share calculations See Notes to Condensed Consolidated Financial Statements Investors Capital Holdings, Ltd. Report on form 10-Q Quarter Ended December 31, 2011 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS NINEMONTHS ENDED DECEMBER 31, 2(UNAUDITED) Revenue: Commissions $ $ Advisory fees Other fee income Other revenue Total revenue Expenses: Commissions and advisory fees Compensation and benefits Regulatory, legal and professional services Brokerage, clearing and exchange fees Technology and communications Marketing and promotion Occupancy and equipment Other administrative Interest Total operating expenses Operating loss ) ) Provision (benefit) for income taxes ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Shares used in basic and diluted per share calculations Investors Capital Holdings, Ltd. Report on form 10-Q
